DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Japan foreign priority document(s) 2019-007488, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on February 6, 2020 and placed of record in the file. 
Information Disclosure Statement


The information disclosure statements filed January 8, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, line 18-20, “when the recess and the support are seen from above, at least part of the support is located within the recess” is vague and indefinite. It is unclear how “as seen from above” is a structural component to further define the features of the gas vent. In other words, it is unclear how seeing the recess above clarifies that the support is located within the recess. An appropriate correction is required. For the purpose of this Office Action, the limitation will be interpreted as the support being in contact with the recess, as suggested in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen U.S. Pub. 2008/0000538 in view of Oya et al. U.S. Pub. 2011/0159326.
With respect to claim 1, Jansen teaches a gas vent duct  (Fig. 8, below; [0032) having a ventilation pathway defined therein so that the gas vent duct allows a gas vent pathway in an electric storage device to communicate with outside of a vehicle compartment (the valve is used in a vehicle system [0043] and is a nozzle venturi in a passageway 122 that can be opened to relieve pressure; [0043], and can be varying 

    PNG
    media_image1.png
    253
    676
    media_image1.png
    Greyscale


Jansen is silent to the gas vent duct comprising: a lower case,  5an upper case covering the lower case from above the lower case, and a valve element disposed in the lower case so that the valve element restricts a flow of air from the outside of the vehicle compartment toward the gas vent pathway (claim 1); a partition wall having an opening and partitioning the ventilation pathway into a first pathway and a second claim 2); the electric storage device is mounted on a vehicle, and the drainage channel extends in a front-back direction of the vehicle (claim 3).
Oya teaches that it is well known in the art to employ a case (1-1, 1-2, 1-3 that can bursts due to inside battery pressure [0029] and includes a relief valve [0029]); 5claim 1); a partition wall having (the vent 7 includes a partition wall below, Fig. 1) an opening and partitioning the ventilation pathway into a first pathway and a second pathway (first and second pathways at 7 and 12: Fig. 1 below), the first pathway communicating with the gas vent pathway (pathway at 7 communicates with vent path ways communicating with gas vents at 3-1, 3-1, 3-3; Fig. 1) the second pathway communicating with the outside of the vehicle compartment *the second pathway 12 communicates with outside the vehicle; Fig. 1), and a drainage channel is defined by a portion of the partition wall that is located - 16 -TSN201809828US00: 9180784US01 below a lower end of the support and abo\ e the opening (drain channel: Fig. 1; claim 2); the electric storage device is mounted on a vehicle, and the drainage channel extends in a front-back direction of the vehicle (batteries 1-1. 1-2, 1-3; Fig. 1, in a vehicle Fig. 1, the drainage channel is parallel to the vehicle; Fig. 1; claim 3).
	Jensen and Oya are analogous art from the same field of endeavor, by fabricating valves in vehicle systems;  


    PNG
    media_image2.png
    337
    476
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the venting vehicle system of Oya, as the arrangement for the nozzle venturi of Jensen, in order to improve control of pressure discharge form internal power systems.
With respect to a lower case; 5an upper case covering the lower case from above the lower case, wherein an upper case covering the lower case from above the lower case; and the valve element being disposed in the lower case so that the valve element restricts a flow of air from the outside of the vehicle compartment toward the gas vent pathway (claim 1), Oya teaches a valve in the case for relieve pressure [0029], and thus it would be obvious in the gas vent arrangement of Jensen in view of Oya to employ upper and lower cases as making separable essential working parts of a device is prima facie obvious. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) . Furthermore, top and bottom cases are well known to facilitate ease of replacement parts. 

claim 2), would be obvious in the gas vent system of Jensen in view of Oya, as change in shape of essential working parts of a device is prima facie obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, includes may be employed to compact space within the vent system within the vehicle. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722